Case 1:18-cv-05963-RA Document 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCUS STINSON,

-against-

CITY UNIVERSITY OF NEW YORK;
JUDITH BERGTRAUM, in her official and
individual capacity; VINCENT GREEN; in
his official and individual capacity,

Defendants.
semen xX

Filed 05/05/20 Page 1 of 1

 

/USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

Doc #:
| DATE FILED: B[5 e020

 

 

18 CIVIL 5963 (RA)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated May 4, 2020, the Plaintiff's motion to dismiss without prejudice

pursuant to Rule 41(a)(2) is granted; accordingly, this case is closed.

Dated: New York, New York

May 5, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

K/MNAMAD

Deputy Clerk v
